THIRD DIVISION
                             ELLINGTON, P. J.,
                         ANDREWS and RICKMAN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    August 16, 2017




In the Court of Appeals of Georgia
 A17A0910. D’ANTIGNAC v. DEERE & COMPANY d/b/a JOHN
     DEERE COMMERCIAL PRODUCTS, INC.

      ANDREWS, Judge.

      This appeal arises from Veronica D’Antignac’s suit against her employer,

Deere & Company d/b/a John Deere Commercial Products, Inc. (“John Deere”) for

intentional infliction of emotional distress and negligent retention. The superior court

granted summary judgment to John Deere, finding that, inter alia, D’Antignac’s

claims were barred by the doctrine of judicial estoppel because of her failure to

disclose these claims in a prior Chapter 13 bankruptcy case. We agree and affirm.

      Summary judgment is proper when there is no genuine issue of material fact

and the movant is entitled to judgment as a matter of law. OCGA § 9-11-56 (c). We

review a grant or denial of summary judgment de novo and construe the evidence in
the light most favorable to the nonmovant. Home Builders Assn. of Savannah v.

Chatham County, 276 Ga. 243, 245 (1) (577 SE2d 564) (2003).

      So viewed, the record shows that beginning in 2004, D’Antignac was employed

at a John Deere factory in Grovetown as an assembly technician. On June 25, 2008,

D’Antignac’s co-worker Alfredo Renzi showed her a noose he had made and tried to

place it around her neck. D’Antignac immediately reported the incident to a manager,

and Renzi was terminated within hours. However, two days later, another “lasso-type

noose rope” was sent down the assembly line to D’Antignac’s work station.

D’Antignac left work and remained out on disability until the end of June 2010.

      Previously, in February 2005, D’Antignac and her then-husband had filed for

Chapter 13 bankruptcy. In the bankruptcy petition, D’Antignac was required to

disclose all personal property, including “[o]ther contingent and unliquidated claims

of every nature[.]” A bankruptcy plan to repay D’Antignac’s creditors was confirmed

on August 8, 2005, but she was not discharged from bankruptcy until November 5,

2008. Thereafter, on February 5, 2009, the bankruptcy court issued a final decree,

discharged the trustee, and closed D’Antignac’s case. D’Antignac never listed her

claims against John Deere as an asset in her bankruptcy filings.



                                         2
      Meanwhile, by August 2008, D’Antignac had obtained legal counsel to pursue

her claims against John Deere. And on August 22, 2008, she filed an EEOC

complaint. Between August and November 2008, D’Antignac, through counsel,

communicated with John Deere about the possibility of settling the case before she

filed suit. During these negotiations, she offered to settle her claims for $2,000,000.

      On June 1, 2010, the EEOC issued a right-to-sue letter, and that month,

D’Antignac filed a complaint in state court against John Deere and Renzi, asserting

claims for intentional infliction of emotional distress, assault, aggravated assault, and

negligent retention. And on August 31, 2010, D’Antignac also filed suit in federal

court against John Deere and Renzi, alleging sexual and racial harassment in violation

of Title VII of the Civil Rights Act of 1964.

      In March 2012, in the federal case, John Deere moved for summary judgment,

which the district court granted, finding that D’Antignac’s federal claim was barred

by judicial estoppel because she failed to disclose it during her bankruptcy

proceedings. The federal district court also found that D’Antignac’s unsecured

creditors were paid only 38.5 percent of the amount of their respective claims. The

11th Circuit affirmed the district court decision, and the Supreme Court of the United

States denied D’Antignac’s petition for certiorari. D’Antignac v. Deere & Co., 604

                                           3
Fed. Appx. 875 (11th Cir. 2015), cert. denied (136 SCt 808, 193 LE2d 713) (2016).

In June 2012, after John Deere filed its motion for summary judgment in federal

court, D’Antignac moved to reopen her bankruptcy case, but the bankruptcy court

denied her motion because more than five years had passed since she had filed for

bankruptcy and the court could no longer modify her plan or provide for additional

payments.

      Thereafter in April 2014, D’Antignac dismissed without prejudice her first state

court suit against John Deere. In October 2014, D’Antignac re-filed the instant suit

against John Deere, setting forth claims for intentional infliction of emotional distress

and negligent retention, and seeking general and punitive damages.1 John Deere again

filed a motion for summary judgment asserting that D’Antignac’s claims for

intentional infliction of emotional distress and negligent retention failed as a matter

of law and were barred by res judicata and judicial estoppel. Following a hearing, the

trial court granted summary judgment to John Deere, finding that D’Antignac’s

claims were barred by res judicata because the claims had already been adjudicated

or could have been adjudicated in federal court. The trial court also found that, under

      1
        Renzi was also named as a defendant, and D’Antignac set forth claims of
intentional infliction of emotional distress, assault, and aggravated assault against
him. Renzi is not a party to this appeal.

                                           4
federal and state law, D’Antignac’s claims were barred by judicial estoppel. Finally,

the trial court determined that, even if her claims were not barred, they failed as a

matter of law. Finding no just reason for delay, the trial court entered final judgment

in favor of John Deere. D’Antignac appeals, contending that the trial court erred in

granting summary judgment (1) on the basis of judicial estoppel, (2) on the basis of

res judicata, (3) as to her claim for intentional infliction of emotional distress, and (4)

as to her claim for negligent retention.

       1. D’Antignac asserts that the trial court erred in granting summary judgment

on the basis of judicial estoppel. We disagree.

       (a) In her brief, D’Antignac enumerated four claims of error, as set forth above.

However, in the argument section of her brief, she begins, not with any of her

enumerated errors, but with an un-enumerated claim that no court (either federal or

state) has had jurisdiction to consider John Deere’s motions asserting judicial

estoppel or enter judgment based on the doctrine of judicial estoppel because those

motions and judgments violate the automatic stay of the bankruptcy case and are

therefore void. But this Court “has jurisdiction to decide only those issues fairly

raised by an enumeration of error[.]” Coweta County v. Simmons, 269 Ga. 694, 695

(507 SE2d 440) (1998); accord Williams v. State, 320 Ga. App. 831, 837 (5) n.23

                                            5
(740 SE2d 766) (2013). Even if this issue was fairly raised by an enumeration of

error, D’Antignac’s argument is without merit. An automatic stay only continues until

the bankruptcy case is closed, the case is dismissed, or the case is discharged,

whichever occurs first. See 11 USC § 362 (c) (2); Bullard v. Blue Hills Bank, __ U.

S. __ (II) (135 SCt 1686, 1693, 191 LE2d 621) (2015) (noting that “[d]ismissal lifts

the automatic stay entered at the start of bankruptcy”). D’Antignac was discharged

from bankruptcy in 2008. Because the stay was lifted in 2008, there was no stay to

violate at the time that John Deere filed its motions for summary judgment or the

courts granted the motions, as D’Antignac’s suits were not even filed until 2010.

      (b) D’Antignac also asserts that judicial estoppel does not apply because she

had no continuing duty to notify the bankruptcy court of her claims against John

Deere.

      Since 1994, Georgia courts have applied the federal doctrine of judicial

estoppel. See Nat’l Bldg. Maintenance Specialists, Inc. v. Hayes, 288 Ga. App. 25,

26 (653 SE2d 772) (2007). “The purpose of judicial estoppel is to protect the integrity

of the judicial process by prohibiting parties from deliberately changing positions

according to the exigencies of the moment.” Period Homes v. Wallick, 275 Ga. 486,

488 (2) (569 SE2d 502) (2002). As our Supreme Court has explained: “The federal

                                          6
doctrine of judicial estoppel precludes a party from asserting a position in one judicial

proceeding after having successfully asserted a contrary position in a prior

proceeding.” Id.

         It is most commonly invoked to prevent bankruptcy debtors from
         concealing a possible cause of action, asserting the claim following the
         discharge of the bankruptcy and excluding resources from the
         bankruptcy estate that might have otherwise satisfied creditors.


Id.

         Georgia courts have followed the United States Supreme Court in considering

“three factors pertinent to the decision whether to apply the doctrine in a particular

case”:

         (1) the party’s later position must be “clearly inconsistent” with its
         earlier position; (2) the party must have succeeded in persuading a court
         to accept the party’s earlier position; . . . absent success in a prior
         proceeding, a party’s later inconsistent position introduces no risk of
         inconsistent court determinations, and thus poses little threat to judicial
         integrity; and (3) whether the party seeking to assert an inconsistent
         position would derive an unfair advantage or impose an unfair detriment
         on the opposing party if not estopped.




                                             7
IBF Participating Income Fund v. Dillard-Winecoff, LLC, 275 Ga. 765, 766-67 (573

SE2d 58) (2002) (punctuation omitted); see also New Hampshire v. Maine, 532 U.S.
742, 750-51 (II) (121 SCt 1808, 149 LE2d 968) (2001).

      We review a lower court’s application of judicial estoppel for abuse of

discretion. See Klardie v. Klardie, 287 Ga. 499, 502 (2) (697 SE2d 207) (2010); Pew

v. One Buckhead Loop Condo. Assn., 305 Ga. App. 456, 460 (1) (b) (700 SE2d 831)

(2010).

      D’Antignac contends that she has not taken a “clearly inconsistent” position

because she had no duty to notify the bankruptcy court of her claims against John

Deere, which arose after she filed for bankruptcy and after confirmation of her

bankruptcy plan. However, as our Supreme Court has explained, a Chapter 13 debtor

has a duty to include “all property acquired after the commencement of the

bankruptcy proceeding . . . in an amended schedule of assets.” Period Homes, Ltd.,
275 Ga. at 487-88 (1) (holding that, in contrast, “a debtor under Chapters 7 or 11 is

under no statutory duty to amend its schedule of assets”); accord Smalls v. Walker,

243 Ga. App. 453, 455 (532 SE2d 420) (2000) (“[I]n a Chapter 13 bankruptcy, the

bankruptcy estate includes all property acquired by a debtor even during the

bankruptcy proceeding.”).

                                         8
      And “under the established law of [the 11th C]ircuit, a Chapter 13 debtor has

a statutory duty to disclose changes in assets.” Robinson v. Tyson Foods, Inc., 595

F3d 1269, 1274 (III) (A) (11th Cir. 2010) (applying judicial-estoppel bar to debtor’s

employment discrimination claim that arose post-confirmation, but prior to discharge

from bankruptcy); accord In re Waldron, 536 F3d 1239, 1243 (III) (A) (11th Cir.

2008) (holding that assets acquired after confirmation of a Chapter 13 plan are

property of the bankruptcy estate); Ajaka v. Brooksamerica Mtg. Corp., 453 F3d

1339, 1344 (11th Cir. 2006) (noting that a Chapter 13 debtor “must disclose all assets,

or potential assets, to the bankruptcy court[,]” and “[t]he duty to disclose is a

continuing one that does not end once the forms are submitted to the bankruptcy

court”); Burnes v. Pemco Aeroplex, Inc., 291 F3d 1282, 1286 (III) (A) (11th Cir.

2002) (“A debtor seeking shelter under the bankruptcy laws must disclose all assets,

or potential assets, to the bankruptcy court. The duty to disclose is a continuing one

that does not end once the forms are submitted to the bankruptcy court; rather, a

debtor must amend his financial statements if circumstances change.”) (citations

omitted). See also Bobick v. Community & Southern Bank, 321 Ga. App. 855, 861 (3)

n.5 (743 SE2d 518) (2013) (“The decisions of the United States Court of Appeals for



                                          9
the Eleventh Circuit are not binding on this Court, even on questions of federal law,

but they are persuasive authority.”).

      Despite these authorities, D’Antignac insists that she had no “freestanding”

duty to disclose to the bankruptcy court her claims against John Deere because they

accrued after her Chapter 13 plan was confirmed. She also argues that post-

confirmation claims do not become property of the bankruptcy estate. But these

arguments are foreclosed by Waldron. There, the 11th Circuit specifically considered

“whether a debtor’s claims for legal relief that arose after the confirmation but before

the completion of his plan to pay creditors are property of the estate, under Chapter

13 of the Bankruptcy Code[.]” Waldron, 536 F3d at 1240. Considering the

bankruptcy statutory scheme, the court held that based on the “plain language” of 11

USC § 1306 (a), a Chapter 13 debtor’s post-confirmation claims are property of the

estate because the claims were acquired “after the commencement of the . . .

bankruptcy case but before [the] case was dismissed, closed, or converted.” Id. at

1242 (III) (A).

      Nonetheless, D’Antignac relies on Waldron, which she asserts supports her

position. Specifically, she points to the court’s statement: “We do not hold that a

debtor has a free-standing duty to disclose the acquisition of any property interest

                                          10
after the confirmation of his plan under Chapter 13.” Id. at 1246 (III) (B). However,

D’Antignac takes this quote out of context and ignores the holding in Waldron.2

      Finally, D’Antignac argues that the 11th Circuit has granted rehearing en banc

to considering the application of its doctrine of judicial estoppel to a Chapter 7 debtor

in Slater v. U. S. Steel Corp., 820 F3d 1193 (11th Cir. 2016), reh’g en banc granted,

opinion vacated (Aug. 30, 2016). But even assuming the 11th Circuit were to

reconsider its doctrine to D’Antignac’s benefit, Georgia law also provides for a

continuing duty to disclose assets or potential assets acquired during Chapter 13

bankruptcy proceedings. See Period Homes, Ltd., 275 Ga. at 487-88 (1).

      Here, it is undisputed that D’Antignac had acquired her claims by August 2008.

D’Antignac was not discharged from bankruptcy until November 2008; and the

bankruptcy case was not closed until 2009. Given the Georgia and 11th Circuit

authority that a Chapter 13 debtor has a continuing duty to disclose a claim arising

after confirmation during Chapter 13 bankruptcy proceedings, we conclude the trial


      2
          In considering the debtor’s argument that “a duty to disclose assets acquired
after confirmation unduly burdens Chapter 13 debtors[,]” who would then be required
to “to amend their schedule of assets to disclose their wages, weekly groceries, or
every tank of gasoline as new assets,” the court explained that it did not “hold that a
debtor has a free-standing duty to disclose the acquisition of any property interest .
. .” Id. at 1245-46 (III) (B) (punctuation omitted; emphasis supplied).

                                           11
court did not abuse its discretion in finding that judicial estoppel barred D’Antignac’s

claims and, thus, did not err in granting summary judgment to John Deere on this

basis. See Period Homes, Ltd., 275 Ga. at 487-88 (1) (noting that a Chapter 13 debtor

has a duty to include “all property acquired after the commencement of the

bankruptcy proceeding . . . in an amended schedule of assets”); accord Robinson, 595

F3d at 1274-75 (III) (A) (applying judicial-estoppel bar to debtor’s employment

discrimination claim that arose post-confirmation, but prior to discharge from

bankruptcy); see In re Waldron, 536 F3d at 1242 (III) (A) (holding that Chapter 13

debtor’s claim for underinsured-motorist benefits were property of the bankruptcy

estate because, although claim arose after commencement of bankruptcy, it arose

before case was dismissed, closed or converted); Ajaka, 453 F3d at 1342-44 (applying

a continuing duty to disclose a claim under the Truth in Lending Act that debtor first

became aware of after confirmation of his Chapter 13 plan). But see Chicon v. Carter,

258 Ga. App. 164, 164 (573 SE2d 413) (2002) (refusing to apply judicial estoppel to

bar Chapter 13 debtor’s claim where the injury arose “after confirmation of a plan

providing for payment in full of all creditors, and the debtors were discharged after

successfully completing their plan”).



                                          12
      2. Because D’Antignac’s claims are barred by judicial estoppel, we need not

consider her remaining arguments.

      Judgment affirmed. Ellington, P. J., and Rickman, J., concur.




                                       13